DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 includes no transition phrase such as comprising, only a series of wherein statements. Therefore, it is unclear where the preamble ends and the method steps of the method begin. Because limitations in the preamble may or may not be required and because the body of the claim must be evaluated to determine if the preamble will be a required limitation, the fact that one cannot determine where the preamble ends and the body of the claim begins makes the intended scope of the claim unclear. See MPEP 2111.02.
 	Claim 1 requires regulating one fluidic parameter Pi to a target value by at least one motor parameter Mi. This appears to mean the fluidic parameter Pi is moved to the target value “by” changing the motor parameter where “by” seemingly means “by changing”. It is unclear how the motor parameter can be used to change the fluidic parameter while it is maintained at a constant value. If this is not the case, then the intended scope of “by” in the claim is unclear. 
 	Claim 1 refers to the actual values and the target values in line 6. It is unclear if this refers to the fluidic parameter, the motor parameter, or both as the specification appears to indicate there are actual and target values of fluidic and motor parameters. MPEP 2173.02 I states: "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."
 	Claim 1 includes a motor parameter Mi in line 2 and later the claim includes “the” “rotational speed”. Rotational speed was not introduced previously in the claim. 	Claim 1 requires an adjustment of the rotational speed in order to reach the predetermined target value. Given the “by at least one motor parameter” in line 2, one could reasonably assume the rotational speed is the motor parameter Mi. This assumption appears to be incorrect as claim 7 appears to indicate the rotational speed is a fluidic parameter. The specification does not appear to provide any motor parameters other than some unexplained symbols. One symbol is n, which may or may not be a rotational speed. Thus, it is unclear if the motor parameter Mi in claim 1 is also the rotational speed claimed in claim 1, or not. MPEP 2173.02 I states: "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."
 	Claim 2 refers to “the operating point”.  No operating point is previously claimed. Therefore it is unclear if the operating point refers to the target value of the fluidic parameter, the motor parameter, or something else.
 	Claim 3 sates “(PAACTUAL)”. It is unclear what this refers to.
 	Claim 3 appears to require the motor parameter is changed in line 3 and hen it appears the motor parameter is not changed in line 5. This does not appear to make logical sense.
 	Also, claims 3-5 appear to indicate the motor parameter is not constant, rather it changes. Thus claims 3-5 appear to remove the limitations of claim 1 leaving the intended scope of claim 1 unclear.
 	Claim 5 states “the data” in lines 1-2. There is improper antecedent basis for tis limitation in the claim. Claim 14 is rejected for the same reason. 
  	Claim 7 lists fluidic parameter including power, rotational speed, and torque. It is unclear how these can be considered fluidic parameters. If these are fluidic parameters, the intended scope of fluidic parameters is unclear as these parameters do not appear to be fluidic parameters. Claims 9, 11, 13, 16, and 18 are rejected for the same reasons as claim 7.
 	Dependent claims are rejected based on their dependency the claims rejected in detail above.



Prior art rejections
 	Because the indefinite claim language creates a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim, or the limitations require considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06 II. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746